[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JAN 16, 2008
                             No. 07-11818
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                 D. C. Docket No. 06-00462-CR-T-27EAJ

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

JUAN LUIS GUTIERREZ-CASAS,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (January 16, 2008)

Before CARNES, BARKETT and HILL, Circuit Judges

PER CURIAM:
      Howard C. Anderson, appointed counsel for Juan Luis Gutierrez-Casas in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Gutierrez-

Casas’s conviction and sentence are AFFIRMED.




                                          2